


Exhibit 10.14

 

SEVERANCE AND CONSULTING AGREEMENT

 

This Agreement is made and entered this 15th day of August, 2011, by and between
Peter Kelly (“Employee”) and ADESA, Inc. (“Employer”).  Employer is a member of
the KAR Auction Services, Inc. family of companies, (collectively, “the
Company”).  The Company is an intended third-party beneficiary of this Agreement
between Employer and Employee and shall be entitled to enforce its provisions to
the same extent as Employer.

 

RECITALS

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among Parent, Riley
Acquisition, Inc., a Delaware corporation (“Merger Sub”), OPENLANE, Inc., a
Delaware corporation (together with its subsidiaries, “OPENLANE”), Shareholder
Representative Services LLC, a Colorado limited liability company as the
Securityholders’ Representative, and KAR Auction Services, Inc., a Delaware
corporation (“Guarantor”), Merger Sub is being merged with and into OPENLANE and
upon consummation of the merger, Merger Sub will cease to exist and OPENLANE
will become a wholly-owned subsidiary of Parent and a member of the KAR Auction
Services, Inc. family of companies (for the avoidance of doubt, OPENLANE is part
of the Company as such term is defined and used in this Agreement);

 

WHEREAS, OPENLANE, together with its subsidiaries, is a leading internet-based
business-to-business automotive remarketing company.  OPENLANE  and its
subsidiaries provide a variety of services including closed and open auctions,
automated end-of-term and remarketing processes to automobile manufacturers,
captive finance companies, lease and rental companies, financial institutions
and wholesale auto auctions in the United States and Canada;

 

WHEREAS, EMPLOYEE was responsible for overall growth and strategic activities of
OPENLANE and/or has been instrumental in helping OPENLANE build its technology,
operations and financial infrastructure to facilitate OPENLANE’s growth;

 

WHEREAS, Employee acknowledges and agrees that Employee will hold a position of
trust and confidence to aid Employer in the strategic development and retention
of the Company’s Business and Customers (as defined below), including without
limitation continued growth and development of OPENLANE and integration of
OPENLANE’S technology and strategies as appropriate into other Company
initiatives.  Among other duties, Employee is expected to develop favorable
relationships and goodwill with Customers on behalf of the Company.  As a result
of these and other duties, Employee has and will be interested in developing
valuable relationships on behalf of Employer and have access to Company’s
Confidential Information;

 

WHEREAS, to protect the Confidential Information, including without limitation,
its trade secrets, Employee is executing concurrently with this Agreement a
Confidentiality and

 

 

Employee Initials    

/s/ PK

 

1

--------------------------------------------------------------------------------


 

Invention Assignment Agreement (“Confidential Agreement”) a copy of which is
attached as Exhibit A to this Agreement.  Execution of and compliance with the
Confidentiality Agreement is a material term of Employee’s at-will employment;

 

WHEREAS, the Company has developed and cultivated its Customers at great expense
and over a number of years.  The Company’s Customers are the lifeblood of its
Business and the expenditures incurred by the Company to obtain and maintain its
Customers include millions of dollars spent every year, to create and maintain
goodwill with its Customers.  Employee understands and acknowledges that the
Company’s relationships with its Customers are important and valuable assets of
Company;

 

WHEREAS, the parties hereto agree that it would be detrimental to the Company if
Employee, directly or indirectly, were to engage in any business that is
competitive with the Business (as defined herein);

 

WHEREAS Employer and Guarantor would not have agreed to enter into the Merger
Agreement and to undertake to consummate the transactions contemplated
thereunder but for Employee’s promise to enter into this Agreement; and

 

WHEREAS, Employee acknowledges that his execution of this Agreement is a
condition precedent and an inducement to the payment of the Merger Consideration
(as defined in the Merger Agreement) by the Company and the providing of a
guaranty (as set forth in the Merger Agreement) by Guarantor.

 

NOW, THEREFORE, in consideration of the above recitals and of the consummation
of the transactions contemplated in the Merger Agreement and the terms,
conditions and covenants set forth below, the parties hereto, intending to be
legally bound, agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used in this Agreement, the terms in bold shall have the following meanings:

 

Business:  means any business of the Company as conducted immediately prior to
the termination of Employee’s employment including, but not limited to, vehicle
auction services and solutions for used, or “whole car” vehicles, and salvage
vehicles through physical locations as well as multiple proprietary Internet
venues.

 

Person: means any individual, partnership, corporation, association, limited
liability company, joint stock company, trust, joint venture, unincorporated
organization, governmental entity, or any department, agency or political
subdivision thereof, or an accrediting body.

 

Customer(s): means the Person(s) who contracted for or purchased products and
services from the Business throughout the United States and Canada, including,
but not limited to commercial fleet operators, financial institutions, lease and
rental car companies, vehicle manufacturers and their captive finance companies,
as well as franchised and independent used vehicle dealers.

 

 

Employee Initials    

/s/ PK

 

2

--------------------------------------------------------------------------------


 

Good Reason shall mean the occurrence of any of the events or conditions
described in subsections (a) through (e) hereof that occur without the
Employee’s consent and within 90 days following the end of the Good Reason
Notice Period (as defined below) the Employee terminates his employment with the
Company;

 

(a)           a material diminution in the Employee’s title, authority, duties
or responsibilities or the assignment to the Employee by the Company of duties
materially inconsistent with his title;

 

(b)           a material reduction in the Employee’s then effective base salary
or annual bonus opportunity;

 

(c)           any material breach by the Company or any of its successors and
assigns of this Agreement;

 

(d)           the failure of the Company’s successors and assigns to assume the
obligations of the Company under this Agreement, either by written agreement or
by operation of law; or

 

(e)           the relocation of your principal place of employment to a point
more than seventy-five (75) miles from its current location.

 

The Employee must provide notice to the Company of the existence of a condition
described in clauses (a) through (e) above within thirty (30) days of his
knowledge of the initial existence of the condition, upon the notice of which
the Company shall have a period (the “Good Reason Notice Period”) of thirty (30)
days during which it may remedy the condition so that it shall not constitute
“Good Reason.”  If more than one change or event shall occur which alone or in
the aggregate constitutes Good Reason, then for purposes hereof, Good Reason
shall be deemed to have occurred on the last such change or event to occur.

 

Resignation means the Employee terminates the employment relationship for any
reason other than “Good Reason” (as defined herein).  Such resignation shall be
effective on the date determined by the Employer, but in no event later than
thirty (30) days after employee provides the Employer notice of resignation.

 

Termination for Cause means termination of the Employee’s employment by the
Employer for:

 

(a)           the Employee has been convicted of (or has entered a please of
nolo contendere to a felony involving fraud, dishonesty, or physical harm to any
person;

 

(b)           the Employee intentionally engaged in conduct which is
demonstrably injurious to the Company; or misappropriation of anything of
material value to the Company including but not limited to monies, assets or
property;

 

(c)        the Employee’s fraud, embezzlement or other act of material
dishonesty with respect to the Company.

 

No Termination for Cause may occur unless a written notice setting forth the
conduct allegedly constituting Termination for Cause” and specifying the
particulars thereof in

 

 

Employee Initials    

/s/ PK

 

3

--------------------------------------------------------------------------------


 

reasonable detail has been delivered to the Employee, and the Employee has been
provided an opportunity to be heard in person by the Company’s Senior Leadership
Team.

 

Termination Without Cause means a termination of the Employee’s employment by
the Employer for any reason that does not qualify for Termination for Cause as
defined herein.

 

Total Disability means Employee’s inability, because of illness, injury or other
physical or mental incapacity, to perform his duties hereunder (as determined by
the Employer in good faith) for a continuous period of one hundred eighty (180)
consecutive days, or for a total of one hundred eighty (180) days within any
three hundred sixty (360) consecutive day period, in which case such Total
Disability shall be deemed to have occurred on the last day of such one hundred
eighty (180) day or three hundred sixty (360) day period, as applicable.

 

Termination Date shall mean (i) if the Employee is terminated by the Company for
Total Disability, on the date that written notice of termination is given to the
Employee; (ii) if the Employee’s employment is terminated by the Company for any
other reason, the effective date of termination specified in the written notice
of termination given by the Company; (iii) if the Employee terminates employment
for Good Reason, the effective date of termination specified in the written
notice of termination given by the Employee; provided that the notice and cure
provisions in the definition of Good Reason have been complied with; (iv) if the
Employee terminates employment for other than a Good Reason, the effective date
of termination specified in the Employee’s notice; or (v) in the event of
Employee’s death, the date of death.

 

Confidential Information and Invention(s) shall have the same definition as set
forth in “Confidentiality Agreement.”

 

ARTICLE 2

RESTRICTIVE COVENANTS

 

Covenant Not to Compete:  Employee expressly agrees that while Employee is
employed by Employer and for Severance or Consulting Period set forth below, the
Employee will not, in any manner whatsoever:

 

(a)           Directly or indirectly engage in business that is competitive with
the Business anywhere in the United States or Canada (whether as paid or unpaid
partner, officer, shareholder, advisor, employee or otherwise) or own any
interest in, invest in, lend to, manage, control, promote, participate in,
consult with or become employed by, or render services to any other entity
engaged in the Business anywhere in the United States or Canada.  Employee shall
be free to make investments in the publicly-traded securities of any such
corporation, provided that such investments do not amount to more than one
percent (1%) of the outstanding securities of any class of such corporation;

 

(b)           Directly or indirectly, on behalf of Employee or any entity other
than the Company (whether as owner, partner, consultant, employee or otherwise),
provide or offer to provide any products or services that are competitive with
the Business to any Person who was a Customer of the Business at any time during
the last three years of Employee’s employment with Employer, or for whom
Employee is aware Company was actively seeking to be a Customer on the
Termination Date;

 

 

Employee Initials    

/s/ PK

 

4

--------------------------------------------------------------------------------


 

(c)           Directly or indirectly, on behalf of Employee or any entity other
than the Company (whether as owner, partner, consultant, employee or otherwise),
provide or offer to provide any products or services that are competitive with
the Business to any Customer of the Company for which Employee had direct or
indirect responsibilities in the last three years of Employee’s employment with
Employer; or

 

(d)           Directly or indirectly act in any capacity that is in competition
with the Company’s Business and in which disclosure or use of the Company’s
Confidential Information would facilitate or support the performance of his
duties.

 

Non-Solicitation Covenant:  Employee expressly agrees that while Employee is
employed by Employer and for a period of twelve (12) months after the
Termination Date, regardless of the reason for termination of employment or
whether Employee’s employment is terminated by the Employer or Employee, the
Employee will not, directly or indirectly, individually or on behalf of any
Person:

 

(e)           solicit, aid or induce any Customer, lender or supplier of the
Company with whom the Employee had contact within three (3) years prior to the
date of Employee’s termination, to discontinue the relationship or reduce the
amount of business done with the Company;

 

(f)            solicit, aid or induce business that is competitive with the
Business from any then-current Customers of the Business during the last three
(3) years prior to Employee’s termination; or

 

(g)           solicit or induce any then current employee of the Company to
leave the Company in order to accept employment with or render services for any
other Person.

 

Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall prevent Employee from being employed by or performing services
for a Person engaged in the Business so long as (x) Employee does not personally
engage in any of the activities described in this Section 2 of this Agreement;
(y) use or rely on Confidential Information in performing such duties; and
(z) Employee has provided prior written notice and received written consent by
the Chief Executive Officer of ADESA, Inc. prior to commencing such employment,
which shall not be unreasonably withheld.

 

Reasonableness of Restrictions:  The parties agree that the restrictions
contained in this Agreement are necessary to protect the Company’s interests and
reasonable as to period of time and geographic area specified.  However, if the
period of time or geographic area specified should be judged unreasonable by a
court of competent jurisdiction, then such restriction shall be enforced to the
maximum extent permitted by law and any paragraph, sentence, phrase or word
which renders a restriction unreasonable should be modified or redacted by the
Parties and/or Court to the extent necessary to make it enforceable to the
fullest extent allowed by law.

 

Extension of Restriction:  In the event of a judicial or arbitral determination
that a breach or attempted breach of any restrictive covenants in Article 2 of
this Agreement has occurred, the

 

 

Employee Initials    

/s/ PK

 

5

--------------------------------------------------------------------------------


 

restrictive covenants shall be extended for a period of time equal to the period
of breach or attempted breach.

 

Remedy for Breach:  The parties agree the Company will suffer irreparable injury
in the event of a threatened or actual breach by Employee of the terms of the
restrictive covenants Article 2 of this Agreement.  In the event of a breach the
Company shall, in addition to any other remedies and damages available at law or
in equity, be entitled (a) to immediately terminate any Severance, and (b) to a
temporary and/or permanent injunction to prevent or restrain the violation of
the restrictive covenants or non-solicitation provisions by the Employee or any
persons acting for or in concert with the Employee without proof of monetary or
immediate damage and without the necessity of posting a bond.  Such remedies
shall be cumulative and non-exclusive and shall be in addition to any other
remedy that the Company may have at law or in equity.

 

ARTICLE 3

TERMINATION OF EMPLOYMENT AND SEVERANCE

 

Severance:  As set forth below, Employee is eligible for severance under certain
terms and conditions.

 

(a)           Resignation and Termination for Cause.  In the event of Employee’s
Resignation (without Good Reason) or a Termination for Cause, the Company will
have no obligation to pay severance.

 

(b)           Death.  In the event of Employee’s death, the Company will have no
obligation to pay severance.

 

(c)           Total Disability.  In the event of Employee’s Total Disability,
the Company will have no obligation to pay severance.

 

(d)           Termination Without Cause or Resignation for Good Reason.  If the
Employee’s termination was a Termination Without Cause or a Resignation for Good
Reason, in exchange for the Employee’s execution of a full and complete waiver
and release of any and all claims against the Company, its parent and affiliated
entities, its successors and assigns, and each of their officers, directors,
agents, and employees, and Employee’s compliance with this Agreement (including
without limitation Article 2) and the Confidentiality Agreement, the Company
shall provide Employee the following severance benefits:  (i) an amount equal to
the Employee’s annual base salary for a one (1) year period at the rate in
effect as of the time of separation of employment (“Salary continuation”), and
(ii) reimbursement of continuation of Employee’s eligible benefits for the
period set forth below (“Benefits Continuation”; collectively “Severance”).  The
Salary Continuation shall be paid in accordance with the Employer’s normal
payroll practices, but in no event, less frequently than 12 equal monthly
installments (the “Severance Period”).  Benefits Continuation shall provide, at
the Company’s expense, reimbursement for the cost of medical and dental benefits
coverage for Employee and the Employee’s beneficiaries as then in effect for a
period extending through the earlier of (i) the date Employee begins any
subsequent full-time employment for compensation or (ii) the date that is one
(1) year after the Termination Date.  Benefits Continuation is contingent upon

 

 

Employee Initials    

/s/ PK

 

6

--------------------------------------------------------------------------------


 

Employee’s timely election of coverage pursuant to Title I, Part 6 of the
Employee’s Retirement Income Security Act of 1974, as amended (“COBRA”) and
further subject to Employee’s continuing eligibility requirements and/or
limitations under COBRA.  The Employee acknowledges and agrees that the
Severance provided in this section is in lieu of any other severance or benefits
to which Employee may be entitled.

 

Consultant for the Company.  At the Company’s sole discretion, and in lieu of
any Severance to which Employee may be entitled in paragraph (d) above, the
Employee agrees to provide services as a consultant for the Company for up to
twelve (12) months from the Termination Date (the “Consulting Period”).  The
Employee shall be compensated at the same base pay in effect before entering
into this new Agreement during the Consulting Period.  Employee will not engage
in business that is competitive with the Business or render service of any kind
to a competitor of the Company as set forth in Article 2 above during the
Consulting Period.  Employer may decide in it sole discretion whether to
exercise this option.  If this option is exercised, the Company may also
terminate the consulting relationship and end the Consulting Period in its sole
discretion on thirty (30) days written notice to Employee.

 

ARTICLE 4

GENERAL PROVISIONS

 

At-Will Employment Relationship:  Nothing in this Agreement alters the at-will
employment relationship between Employer and Employee.  Either Employee or
Employer may terminate the employment relationship for any reason or no reason,
with or without cause.

 

Assignment.  This Agreement shall be assignable and transferrable by the Company
to any successor in interest (including by way of merger or sale of the
Company).  Employee provides express consent to such assignment.  This Agreement
is not assignable by Employee.

 

Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be delivered personally or delivered by overnight courier service, to the
following addresses, or such other addresses as shall be given by notice
delivered hereunder, and shall be deemed to have been given upon delivery, if
delivered personally, or one business day after timely delivery to the overnight
courier service, if delivered by overnight courier service:

 

If to the Company:

ADESA, Inc.

 

Attention: General Counsel

 

13085 Hamilton Crossing Boulevard

 

Carmel, IN 46032

 

1-800-923-3725

 

 

Employee Initials    

/s/ PK

 

7

--------------------------------------------------------------------------------


 

If to Employee:

Peter Kelly

 

76 Lapidge Street

 

San Francisco, CA 94110

 

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and the Employee relating to the subject
matter hereof and supersedes and merges all prior discussions between them.  The
parties have not relied on any representations, oral or written, which are not
set out in this Agreement; and no previous agreement, either oral or written,
will have any effect on the terms or provisions of this Agreement.

 

Section 409A.  The parties intend that any compensation, benefits and other
amounts payable or provided to Employee under this Agreement be paid or provided
in compliance with Section 409A of the Code and all regulations, guidance, and
other interpretative authority issued thereunder (collectively, “Section 409A”)
such that there will be no adverse tax consequences, interest, or penalties for
the Employee under Section 409A as a result of the payments and benefits so paid
or provided to him.  The parties agree to modify this Agreement, or the timing
(but not the amount) of the payment hereunder of severance or other
compensation, or both, to the extent necessary to comply with and to the extent
permissible under Section 409A.  In addition, notwithstanding anything to the
contrary contained in any other provision of this Agreement, the payments and
benefits to be provided the Employee under this Agreement shall be subject to
the provisions set forth below.

 

(a)           The date of the Employee’s “separation from service,” as defined
in the regulations issued under Section 409A, shall be treated as Employee’s
Termination Date for purpose of determining the time of payment of any amount
that becomes payable to Employee pursuant to Article 3 hereof upon the
termination of his employment and that is treated as an amount of deferred
compensation for purposes of Section 409A.

 

(b)           In the case of any amounts that are payable to the Employee under
this Agreement, or under any other “nonqualified deferred compensation plan”
(within the meaning of Section 409A) maintained by the Company in the form of
installment payments, the Employee’s right to receive such payments shall be
treated as a right to receive a series of separate payments under Treas.  Reg. 
§1.409A-2(b)(2)(iii),

 

(c)           If the Employee is a “specified employee” within the meaning of
Section 409A at the time of his “separation from service” within the meaning of
Section 409A, then any payment otherwise required to be made to him under this
Agreement on account of his separation from service, to the extent such payment
(after taking in to account all exclusions applicable to such payment under
Section 409A) is properly treated as deferred compensation subject to
Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of Employee’s separation from service, or
(ii) if earlier, the date of Employee’s death (the “Delayed Payment Date”).  On
the Delayed Payment Date, there shall be paid to the Employee or, if the
Employee has died, to the Employee’s estate, in a single cash lump sum, an
amount equal to aggregate amount of the payments delayed pursuant to the
preceding sentence.

 

(d)           To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to
Section 409A, (i) the amount of such

 

 

Employee Initials    

/s/ PK

 

8

--------------------------------------------------------------------------------


 

expenses eligible for reimbursement, or in-kind benefits to be provided
hereunder during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement or in-kind benefits to be provided hereunder
in any other calendar year; provided, however, that the foregoing shall not
apply to any limit on the amount of any expenses incurred by the Employee that
may be reimbursed or paid under the terms of the Company’s medical plan, if such
limit is imposed on all similarly situated participants in such plan; (ii) all
such expenses eligible for reimbursement hereunder shall be paid to the Employee
as soon as administratively practicable after any documentation required for
reimbursement for such expenses has been submitted, but in any event by no later
than December 31 of the calendar year following the calendar year in which such
expenses were incurred; and (iii) the Employee’s right to receive any such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

 

Amendments and Waivers.  No modification, amendment or waiver of any provisions
of this Agreement shall be effective unless approved in writing by each of the
parties.  The Company’s failure at any time to enforce any of the provisions of
this Agreement against Employee or other employees of the Company shall in no
way be construed as a waiver of such provisions and will not affect the right of
the Company to enforce each and every provision in accordance with its terms.

 

Successors and Assigns.  All covenants and agreements contained in this
Agreement by or on behalf of either party shall bind such party and its heirs,
legal representatives, successors and assigns and inure to the benefit of the
other party hereto and their heirs, legal representatives, successors and
assigns to the extent any such assignment was in compliance with this Agreement;
provided that, it is expressly understood that all covenants and agreements
contained in this Agreement by or on behalf of the Employee shall inure to the
benefit of the Company’s legal representatives, successors and assigns in the
event of the transfer, merger or sale of the Company, its assets or stock.

 

Governing Law.  This Agreement and any claims relating to or arising out of
Employee’s employment or relationship with the Company shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by
the laws of the State of Indiana without giving effect to the provisions thereof
regarding conflict of laws.

 

Venue and Jurisdiction.  The Employee agrees that any suit, action or proceeding
relating in any way to this Agreement or Employee’s employment or relationship
with the Company, shall be brought and enforced in the Circuit Court of Hamilton
County of the State of Indiana or in the District Court of the United States of
America for the Southern District of Indiana. Due to Employee’s extensive
contacts with the State of Indiana, he/she submits to the jurisdiction of each
such court and waives and agrees not to assert, in connection therewith, any
claim that the Employee is not personally subject to the jurisdiction of such
courts, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.

 

 

Employee Initials    

/s/ PK

 

9

--------------------------------------------------------------------------------


 

Severability.  If any portion of this Agreement shall be for any reason, invalid
or unenforceable, the remaining portion or portions shall nevertheless be valid,
enforceable and carried into effect to the fullest extent permitted by the law.

 

Headings.  The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

 

Counterparts.  This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which, taken together, shall constitute one and the same Agreement.

 

Employee Acknowledgement.  Employee acknowledges receipt of a copy of this
Agreement.  Employee has read and understands the obligations under this
Agreement and agrees to abide by the promises to the Employer and the Company
described in this Agreement.  Employee acknowledges that Employee was given an
opportunity to ask questions about this Agreement and consult counsel regarding
this Agreement before signing this Agreement.  Employee specifically understands
and acknowledges that Employee’s obligations under this Agreement continue after
employment with the Employer ends.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
date.

 

 

ADESA, Inc.

 

 

 

 

 

By:

/s/ Tom Caruso

 

 

Tom Caruso

 

 

Chief Executive Officer and President

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Peter Kelly

 

Peter Kelly

 

 

Employee Initials    

/s/ PK

 

10

--------------------------------------------------------------------------------
